UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-04471_ ­­ Value Line Aggressive Income Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: January 31, 2011 Date of reporting period: January 31, 2011 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 1/31/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management A N N U A L R E P O R T 220 East 42nd Street, 6th Floor J a n u a r y 31, 2011 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities LLC 220 East 42nd Street, 6th Floor New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue Value Line Aggressive Income Trust ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Trust (obtainable from the Distributor). #00079255 Value Line Aggressive Income Trust To Our Value Line Aggressive To Our Shareholders (unaudited): Enclosed is your annual report for the period ended January 31, 2011. We encourage you to carefully review this report, which includes economic observations, your Trust’s performance data and highlights, schedule of investments, and financial statements. Though not as strong as 2010, high-yield fixed income securities continued to generate excellent returns. GDP growth rose to healthy levels and liquidity improved as the Federal Reserve added more stimulus to the economy through its policy of buying high quality fixed income securities. This encouraged many investors to purchase riskier asset classes, such as high yield securities, and sell higher quality U.S. Treasuries, which lost value. Corporate profits strengthened and helped reduce default rates to low levels, further providing confidence to investors. Despite the improvement in GDP growth we believed that the economic recovery was tenuous. Unemployment remained high, banks were still struggling from the 2008 financial meltdown, and the housing market was weak. Therefore, we continued to take a conservative stance with the portfolio by not purchasing the lower rated bonds, CCC and below. By doing this we are maintaining a higher grade portfolio within the high yield market universe. However, this year the lower rated bonds outperformed, thus your Trust underperformed. During the past year, the Trust’s total return was 12.01%, which trailed the return of the High Current Yield Bond Funds Average, as measured by Lipper Inc.(1), which gained 15.30% and the Barclay’s Capital U.S. Corporate High Yield Index(2), a proxy for the overall market, which rose 16.19% for the same period. However, on a longer term basis, the Trust remains competitive with its peer group over the last five-year period. The Trust continues to seek good risk/reward investment opportunities in an effort to maintain the current yield of the Trust in a low interest environment. We have reduced the cash position of the Trust, a step which has already added yield to the portfolio. We have taken advantage of newer issues in the market which have offered above average yields at relatively low prices. All of this in an effort to improve the total return of the Trust. Preserving capital in difficult market environments, while allowing for an attractive dividend yield, remains our goal. We thank you for your continued investment with us. As always, your confidence in Value Line Funds is appreciated and we look forward to serving your future investment needs. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Jeff Geffen Jeff Geffen, Portfolio Manager March 4, 2011 The Lipper High Current Yield Bond Funds Average aims at high (relative) current yield from fixed income securities, has no quality or maturity restrictions, and tends to invest in lower grade debt issues. An investment cannot be made in Peer Group Average. The Barclay’s Capital U.S. Corporate High Yield Index is representative of the broad based fixed-income market. It includes non-investment grade corporate bonds. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this unmanaged Index. 2 Value Line Aggressive Income Trust Income Trust Shareholders Economic Highlights (unaudited) After a strong rebound in economic growth in the final quarter of 2009, expectations in 2010 for a robust recovery were tempered by the persistence of several economic constraints. Heavy household debt, weak housing prices, and strained state and local budgets all contributed to a disappointing economic performance, and by the 3rd quarter of 2010, GDP growth had slowed to 2.60%. Part of what had changed was a growing belief that unlike in previous recoveries, the economy was not about to ignite. After a more “normal” recession, once the recovery starts the economy is back to where it started in about six months. Generally, an accommodative Federal Reserve policy like the one that has been in place for several years would have had a far greater impact on economic growth than what has been seen in this cycle. This time, other factors have been contributing to a lackluster economy, including debt crises in several European countries, and the expiration of federal stimulus programs like the tax credit for first time home buyers. There have also been meaningful productivity gains among US workers, allowing the economy to grow without significant job creation. Still, while the stock market’s performance in 2010 slowed considerably from the previous year, investors were still rewarded with returns from the S&P 500 at 15.06%. Additionally, Dec. housing numbers were a clear bright spot, with purchases of new homes in the U.S. surging 18% for the month, the biggest jump since 1992. This unexpected surge in housing at yearend did push the economy slightly higher in the final quarter of 2010. The economic crosscurrents from 2010 have continued into the new year. The consumer is increasingly positive, and investor sentiment is decidedly more upbeat. By the end of January 2011, the Dow Jones Industrial Average crossed 12,000 for the first time since June 2008. Within fixed income, investors proved to be less risk averse as investment flows shifted from Treasuries into corporate bonds. However, the Fed’s assessment of the nation’s economy delivered after the January FOMC meeting was measured. Chairman Bernanke, while acknowledging signs of a strengthening economy, indicated that gains in manufacturing and household spending have not been matched by a decline in the jobless rate. The Fed was unanimous in its decision to continue its quantitative easing by buying $600 billion of U.S. Treasuries by June of this year. The Fed also left its benchmark interest rate unchanged in a range of zero to 0.25%, where it’s been since December 2008. It is clear that the Fed is prepared to keep short rates low for an extended period of time in pursuit of meeting its twin mandates for full employment and stable prices. On balance, we believe that economic trends generally are improving, and should provide opportunities for solid returns this year in the capital markets. 3 Value Line Aggressive Income Trust (unaudited) The following graph compares the performance of the Value Line Aggressive Income Trust to that of the Barclays Capital U.S. Corporate High Yield Index. The Value Line Aggressive Income Trust is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index does not reflect charges, expenses or taxes, but does include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Aggressive Income Trust and the Barclays Capital U.S. Corporate High Yield Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 1/31/11 12.01 % $ 5 years ended 1/31/11 6.60 % $ 10 years ended 1/31/11 6.83 % $ * The Barclays Capital U.S. Corporate High Yield Index is representative of the broad based fixed-income market. It includes non-investment grade corporate bonds. The returns for the Index do not reflect charges, expenses, or taxes, which are deducted from the Trust’s returns, and it is not possible to directly invest in this unmanaged Index. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on trust distributions or the redemption of trust shares. 4 Value Line Aggressive Income Trust TRUST EXPENSES (unaudited): Example As a shareholder of the Trust, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Trust expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2010 through January 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 8/1/10 Ending account value 1/31/11 Expenses paid during period 8/1/10 thru 1/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Trust’s annualized expense ratio of 1.14% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 1.15% gross of nonrecurring legal fee reimbursement. 5 Value Line Aggressive Income Trust Portfolio Highlights at January 31, 2011 (unaudited) Ten Largest Holdings Issue Principal Amount Value Percentage of Net Assets Briggs & Stratton Corp., 6.88%, 12/15/20 $ $ 3.0 % Ford Motor Co., Global Landmark Securities, Senior Notes, 7.45%, 07/16/31 $ $ 1.6 % EchoStar DBS Corp., Senior Notes, 6.63%, 10/1/14 $ $ 1.5 % Plains Exploration & Production Co., Senior Notes, 7.75%, 06/15/15 $ $ 1.5 % Leucadia National Corp., Senior Notes, 7.13%, 03/15/17 $ $ 1.5 % Gulfmark Offshore, Inc., Guaranteed Notes, 7.75%, 07/15/14 $ $ 1.5 % Boyd Gaming Corp., Senior Subordinated Notes, 6.75%, 04/15/14 $ $ 1.4 % KCS Energy, Inc., Senior Notes, 7.13%, 04/1/12 $ $ 1.4 % Ball Corp., 5.75%, 05/15/21 $ $ 1.4 % Community Health Systems, Inc., Senior Notes, 8.88%, 07/15/15 $ $ 1.4 % Asset Allocation – Percentage of Total Net Assets Sector Weightings – Percentage of Total Investment Securities 6 Value Line Aggressive Income Trust Schedule of Investments January 31, 2011 Principal Amount Value CORPORATE BONDS & NOTES (76.8%) BASIC MATERIALS (1.8%) $ FMG Resources Pty Ltd., Senior Notes, 7.00%, 11/1/15 $ United States Steel Corp., Senior Notes, 5.65%, 6/1/13 COMMUNICATIONS (12.0%) American Tower Corp., Senior Notes, 7.00%, 10/15/17 Cablevision Systems Corp., 7.75%, 4/15/18 Crown Castle International Corp., Senior Notes, 9.00%, 1/15/15 DirecTV Holdings LLC/DirecTV Financing Co., Senior Notes, 6.38%, 6/15/15 EchoStar DBS Corp., Senior Notes, 6.63%, 10/1/14 Hughes Network Systems LLC, Senior Notes, 9.50%, 4/15/14 Intelsat Jackson Holdings SA, Senior Notes, 7.25%, 10/15/20 MetroPCS Wireless, Inc., 6.63%, 11/15/20 Qwest Corp., Senior Notes, 8.88%, 3/15/12 Sprint Capital Corp., 8.75%, 3/15/32 Windstream Corp., Senior Notes, 8.13%, 8/1/13 CONSUMER, CYCLICAL (11.9%) ArvinMeritor, Inc., Senior Notes, 8.13%, 9/15/15 Boyd Gaming Corp., Senior Subordinated Notes, 6.75%, 4/15/14 Principal Amount Value $ Ford Motor Co., Global Landmark Securities, Senior Notes, 7.45%, 7/16/31 $ Goodyear Tire & Rubber Co. (The), Senior Notes, 10.50%, 5/15/16 Inergy LP/Inergy Finance Corp., Senior Notes, 8.25%, 3/1/16 Lear Corp., 7.88%, 3/15/18 Lennar Corp., Senior Notes, 6.50%, 4/15/16 MGM Resorts International, Senior Notes, 7.50%, 6/1/16 PEP Boys-Manny, Moe & Jack, Senior Subordinated Notes, 7.50%, 12/15/14 Royal Caribbean Cruises Ltd., Senior Notes, 6.88%, 12/1/13 United Air Lines, Inc., 12.75%, 7/15/12 Wynn Las Vegas Ltd., 7.75%, 8/15/20 CONSUMER, NON-CYCLICAL (10.3%) Alere, Inc., Senior Notes, 9.00%, 5/15/16 Avis Budget Car Rental LLC / Avis Budget Finance, Inc., Senior Notes, 7.75%, 5/15/16 Bausch & Lomb, Inc., Senior Notes, 9.88%, 11/1/15 Chiquita Brands International, Inc., Senior Notes, 7.50%, 11/1/14 Community Health Systems, Inc., Senior Notes, 8.88%, 7/15/15 Constellation Brands, Inc., Senior Notes, 7.25%, 5/15/17 Dean Foods Co., Senior Notes, 7.00%, 6/1/16 Humana, Inc., Senior Notes, 6.45%, 6/1/16 See Notes to Financial Statements. 7 Value Line Aggressive Income Trust January 31, 2011 Principal Amount Value $ Reynolds Group Holdings Ltd., 8.50%, 5/15/18 $ Tyson Foods, Inc., Senior Notes, 7.35%, 4/1/16 DIVERSIFIED (1.5%) Leucadia National Corp., Senior Notes, 7.13%, 3/15/17 ENERGY (16.6%) Arch Coal, Inc., 7.25%, 10/1/20 Arch Western Finance LLC, Guaranteed Senior Notes, 6.75%, 7/1/13 Bill Barrett Corp., Senior Notes, 9.88%, 7/15/16 Cie Generale de Geophysique- Veritas, 7.75%, 5/15/17 Cimarex Energy Co., Senior Notes, 7.13%, 5/1/17 Complete Production Services, Inc., Senior Notes, 8.00%, 12/15/16 Covanta Holding Corp., Senior Notes, 7.25%, 12/1/20 Forest Oil Corp., 8.50%, 2/15/14 Frontier Oil Corp., 8.50%, 9/15/16 KCS Energy, Inc., Senior Notes, 7.13%, 4/1/12 Linn Energy LLC, 7.75%, 2/1/21 McMoRan Exploration Co., Senior Notes, 11.88%, 11/15/14 Newfield Exploration Co., Senior Notes, 6.63%, 9/1/14 Peabody Energy Corp., Senior Notes, 7.38%, 11/1/16 PetroHawk Energy Corp., Senior Notes, 7.88%, 6/1/15 Principal Amount Value $ Plains Exploration & Production Co., Senior Notes, 7.75%, 6/15/15 $ FINANCIAL (3.4%) Ally Financial, Inc., 8.00%, 3/15/20 CIT Group, Inc., 7.00%, 5/1/16 Ford Motor Credit Co. LLC, Senior Notes, 8.00%, 12/15/16 INDUSTRIAL (13.4%) Alliant Techsystems, Inc., Senior Subordinated Notes, 6.75%, 4/1/16 Baldor Electric Co., Senior Notes, 8.63%, 2/15/17 Ball Corp., 5.75%, 5/15/21 BE Aerospace, Inc., Senior Notes, 8.50%, 7/1/18 Briggs & Stratton Corp., 6.88%, 12/15/20 General Cable Corp., Senior Notes, 7.13%, 4/1/17 Gulfmark Offshore, Inc., Guaranteed Notes, 7.75%, 7/15/14 L-3 Communications Corp., Senior Subordinated Notes, 5.88%, 1/15/15 Terex Corp., Senior Subordinated Notes, 8.00%, 11/15/17 USG Corp., Senior Notes, 6.30%, 11/15/16 TECHNOLOGY (2.1%) Broadridge Financial Solutions, Inc., Senior Notes, 6.13%, 6/1/17 First Data Corp., Senior Notes, 9.88%, 9/24/15 See Notes to Financial Statements. 8 Value Line Aggressive Income Trust Schedule of Investments Principal Amount Value $ Seagate Technology HDD Holdings, 6.80%, 10/1/16 $ UTILITIES (3.8%) AES Corp. (The), Senior Notes, 8.00%, 10/15/17 NRG Energy, Inc., Senior Notes, 7.38%, 2/1/16 RRI Energy, Inc., Senior Notes, 7.63%, 6/15/14 Texas Competitive Electric Holdings Co. LLC, 10.25%, 11/1/15 TOTAL CORPORATE BONDS & NOTES (Cost $24,743,785) (76.8%) CONVERTIBLE CORPORATE BONDS & NOTES (11.1%) BASIC MATERIALS (1.2%) Ferro Corp., Senior Notes, 6.50%, 8/15/13 COMMUNICATIONS (1.4%) Leap Wireless International, Inc. 4.50%, 7/15/14 NII Holdings, Inc. 3.13%, 6/15/12 CONSUMER, CYCLICAL (0.3%) AMR Corp., 6.25%, 10/15/14 CONSUMER, NON-CYCLICAL (2.2%) Avis Budget Group, Inc., Convertible Fixed, 3.50%, 10/1/14 Charles River Laboratories International, Inc., Senior Notes, 2.25%, 6/15/13 LifePoint Hospitals, Inc., Senior Subordinated Debentures, 3.50%, 5/15/14 Principal Amount Value $ Omnicare, Inc., 3.25%, 12/15/35 $ ENERGY (2.4%) Global Industries Ltd., Senior Debentures, 2.75%, 8/1/27 Helix Energy Solutions Group, Inc. 3.25%, 12/15/25 SESI LLC, Guaranteed Senior Notes, 1.50%, 12/15/26 INDUSTRIAL (1.6%) SunPower Corp., Senior Debentures Convertible, 1.25%, 2/15/27 Suntech Power Holdings Co., Ltd., Senior Notes, 3.00%, 3/15/13 TECHNOLOGY (2.0%) Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 SanDisk Corp., Senior Notes, 1.00%, 5/15/13 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $3,381,269) (11.1%) Shares COMMON STOCKS (1.7%) ENERGY (0.4%) Energy Transfer Partners L.P. FINANCIALS (0.8%) Equity Residential Hospitality Properties Trust See Notes to Financial Statements. 9 Value Line Aggressive Income Trust January 31, 2011 Shares Value UTILITIES (0.5%) FirstEnergy Corp. $ TOTAL COMMON STOCKS (Cost $413,215) (1.7%) PREFERRED STOCKS (0.9%) FINANCIALS (0.9%) Bank of America Corp. Series L, 7.25% Ford Motor Company Capital Trust II 6.50% Health Care REIT, Inc. Series F, 7.625% TOTAL PREFERRED STOCKS (Cost $312,045) (0.9%) TOTAL INVESTMENT SECURITIES (90.5%) (Cost $28,850,314) Principal Amount Value REPURCHASE AGREEMENT (9.5%) $ With Morgan Stanley, 0.17%, dated 01/31/11, due 02/01/11, delivery value $3,300,016 (collateralized by $3,195,000 U.S. Treasury Notes 3.6250%, due 02/15/20, with a value of $3,361,012) $ TOTAL REPURCHASE AGREEMENTS (Cost $3,300,000) (9.5%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.0%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($34,885,033 ÷ 7,041,713 shares outstanding) $ REIT Real Estate Investment Trust See Notes to Financial Statements. 10 Value Line Aggressive Income Trust Statement of Assets and Liabilities at January 31, 2011 Assets: Investment securities, at value (Cost - $28,850,314) $ Repurchase agreement (Cost - $3,300,000) Cash Interest and dividends receivable Prepaid expenses Receivable for trust shares sold Total Assets. Liabilities: Payable for securities purchased Dividends payable to shareholders Payable for trust shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Shares of beneficial interest, at $0.01 par value (authorized unlimited, outstanding 7,041,713 shares) $ Additional paid-in capital Distributions in excess of net investment income ) Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($34,885,033 ÷ 7,041,713 shares outstanding) $ Statement of Operations for the Year Ended January 31, 2011 Investment Income: Interest $ Dividends Total Income Expenses: Advisory fee Service and distribution plan fees Printing and postage Transfer agent fees Registration and filing fees Custodian fees Auditing and legal fees Trustees’ fees and expenses Insurance Other Total Expenses Before Custody Credits and Fees Waived Less: Advisory Fees Waived ) Less: Service and Distribution Plan Fees Waived ) Less: Legal Fee Reimbursement ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/ (Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/ (Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 11 Value Line Aggressive Income Trust Statement of Changes in Net Assets for the Years Ended January 31, 2011 and 2010 Year Ended January 31, 2011 Year Ended January 31, 2010 Operations: Net investment income $ $ Net realized gain/(loss) on investments (1,479,744 ) Change in net unrealized appreciation/(depreciation) Increase from payment by affiliate . — Net increase in net assets from operations . Distributions to Shareholders: Net investment income . (2,207,166 ) (2,273,909 ) Trust Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed* (8,894,522 ) (10,895,800 ) Net increase/(decrease) in net assets from trust share transactions (4,711,539 ) Total Increase/(Decrease) in Net Assets (2,901,687 ) Net Assets: Beginning of year End of year $ $ Distributions in excess of net investment income, at end of year $ ) $ ) * Net of redemption fees (see Note 1K and Note 2). See Notes to Financial Statements. 12 Value Line Aggressive Income Trust Notes to Financial Statements 1. Significant Accounting Policies Value Line Aggressive Income Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The primary investment objective of the Trust is to maximize current income through investment in a diversified portfolio of high-yield fixed-income securities. As a secondary investment objective, the Trust will seek capital appreciation, but only when consistent with its primary objective. Lower rated or unrated (i.e., high-yield) securities are more likely to react to developments affecting market risk (general market liquidity) and credit risk (issuers’ inability to meet principal and interest payments on their obligations) than are more highly rated securities, which react primarily to movements in the general level of interest rates. The ability of issuers of debt securities held by the Trust to meet their obligations may be affected by economic developments in a specific industry. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Trust in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosure in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The Trustees have determined that the value of bonds and other fixed income corporate securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service that determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. Securities, other than bonds and other fixed income securities, not priced in this manner are valued at the midpoint between the latest available and representative bid and asked prices or, when stock valuations are used, at the latest quoted sale price as of the regular close of business of the New York Stock Exchange on the valuation date. Other assets and securities for which market valuations are not readily available are valued at their fair value as the Trustees may determine. In addition, the Trust may use the fair value of a security when the closing price on the primary exchange where the security is traded no longer reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. Short term instruments with maturities of 60 days or less, at the date of purchase, are valued at amortized cost which approximates market value. (B) Fair Value Measurements: The Trust follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Trust has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 13 Value Line Aggressive Income Trust January 31, 2011 The following table summarizes the inputs used to value the Trust’s net assets as of January 31, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Corporate Bonds & Notes $
